Per Curiam,
This appeal is from the decree of the court below distributing the proceeds of defendant’s real estate sold by the sheriff on plaintiff’s execution.
The facts found by the commissioner appointed to distribute the fund were fully warranted by the evidence, and rightly approved by the court. On the facts thus established, and for reasons given by the learned judge of the common pleas, he was clearly right in dismissing the exceptions, confirming the commissioners’ report, and decreeing distribution accordingly. We find no error in the record, nor is there anything in either of the assignments of error that requires further notice.
Decree affirmed and appeal dismissed at appellant’s costs.